Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered August 26, 1993, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contentions that the court erred in denying his motion to withdraw his plea of guilty or in failing to order a hearing before a different Judge (see, CPL 220.60 [3]; People v Lisbon, 187 AD2d 457; People v White, 165 AD2d 820; People v Bell, 141 AD2d 749).
The defendant’s sentence was not excessive (see, People v Kazepis, 101 AD2d 816). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.